Citation Nr: 1756375	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 10 percent from May 18, 2010, to February 10, 2016, and 20 percent from February 10, 2016, for a low back disability.

2.  Entitlement to initial disability ratings in excess of 20 percent from May 18, 2010, for a low back disability.

3.  Entitlement to a separate compensable rating for right lower extremity radiculopathy from May 18, 2010, to February 10, 2016.

4.  Entitlement to a separate compensable rating for left lower extremity radiculopathy from May 18, 2010, to February 10, 2016.

5.  Entitlement to a rating in excess of 10 percent from May 18, 2010, to September 21, 2017, and a rating in excess of 20 percent from September 21, 2017, for right lower extremity radiculopathy.

6.  Entitlement to a rating in excess of 10 percent from May 18, 2010, to September 21, 2017, and a rating in excess of 20 percent from September 21, 2017, for left lower extremity radiculopathy.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from December 1972 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board has characterized the issues on appeal as they appear above because in an April 2017 rating decision the RO granted the Veteran a 20 percent rating for his low back disability and separate 10 percent ratings for right and left radiculopathy, all effective from February 10, 2016, in an October 2017 rating decision the RO granted higher 20 percent ratings for right and left radiculopathy effective from September 21, 2017, and, as will be explained in more detail below, then current decision is granting the Veteran a 20 percent rating for his low back disability as well as separate 10 percent ratings for right and left radiculopathy effective from May 18, 2010.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In September 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge. 

Additional evidence has been added to the claims file since the issuance of the April 2017 supplemental statement of the case.  Nonetheless, the Board finds that it may adjudicate the below claims without obtaining a waiver of agency of original jurisdiction review of this evidence or remanding it for such review.  The Board has reached this conclusion because, as will be discussed in more detail below, the Veteran is not prejudiced by the below adjudication which grants the benefit sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for a higher rating for a low back disability from February 10, 2016, as well as higher ratings right and left lower extremity radiculopathy from February 10, 2016, a compensable rating for bilateral hearing loss, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The evidence showed that the Veteran's low back disability, when taking into account his pain and other symptoms when not relived by medication, was manifested by disability analogous to limitation of flexion to between 30 and 60 degrees at all times from May 18, 2010, to February 10, 2016.

2.  The evidence showed that the Veteran's low back disability caused at least mild incomplete paralysis of the sciatic nerve in the right lower extremity at all times from May 18, 2010, to February 10, 2016.

3.  The evidence showed that the Veteran's low back disability caused at least mild incomplete paralysis of the sciatic nerve in the left lower extremity at all times from May 18, 2010, to February 10, 2016.


CONCLUSIONS OF LAW

1.  Effective May 18, 2010, the criteria for a 20 percent rating for the low back disability have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5237 (2017).

2.  Effective May 18, 2010, the criteria for at least a separate 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

3.  Effective May 18, 2010, the criteria for at least a separate 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his low back disability meets the criteria for at least a 20 percent rating at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He also claim that he meets the criteria for at least a separate 10 percent rating for right and left lower extremity radiculopathy.  Id.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Furthermore, in Jones Shinseki, 26 Vet. App. 56, 61-63 (2012) the Court held that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a. Low Back

The Veteran's low back disability is rated as 10 percent disabling from May 18, 2010, to February 10, 2016, and 20 percent disabling from February 10, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The General Rating Formula for Disease and Injuries of the Spine, provides that with or without such symptoms as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

As to the period from May 18, 2010, to February 10, 2016, treatment records documented the Veteran's complaints and treatment for low back pain.  In this regard, in May 2010 it was noted that despite all the pain medications he was on he still had constant pain no matter his position.   It was also noted at that time that his pain was progressively worsening.  In a June 2010 VA treatment records it was noted that his low back pain was being treated with ibuprofen, capsaicin, flexeril, and Percocet.  Also in June 2010 it was noted that the Veteran had significantly positive facet loading on both sides of the lumbar spine.  In July 2010 it was noted that the Veteran had lumbar stenosis as well as started physical therapy.  In October 2010 he received an epidural injection.  In an April 201, June 2013, and September 2013 VA treatment records reported that the Veteran continued to have problems with spinal stenos as well as the fact that he treated his low back pain with gabapentin, a tens unit, naproxen, ibuprofen, and/or Tylenol pm.  In November 2013 and March 2014, it was reported that tramadol and Neurontin were added to the Veteran's lists of medications to help his low back pain.  Subsequent treatment records thereafter periodically document his continued complaints and treatment for low back pain.  In this regard, in January 2016 it was also noted that he had failed several medical and injection procedures intended to treat his low back pain.

Next, the Board notes that the only VA examination provided the Veteran during this time period took place in October 2010.  At that time, the examiner reported that the Veteran's medical history included pain and stiffness across the lumbosacral area.  The Veteran also reported that he had flare-ups of low back pain approximately every two weeks and at those times his pain rose from 2/10 to 8/10.  The pain free range of motion of the lumbar spine after repetition was flexion to 90 degrees, extension to 30 digress, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  

Initially, the Board finds that the Veteran's testimony at his personal hearing provided both competent and credible evidence regarding the extent to which his low back symptoms were ameliorated by his medication regimen when he was examined by VA because both his symptoms and medication regimen come to him via his own senses.  See Davidson.  

Given the hearing testimony regarding his low back symptoms being ameliorated by his medication regimen, the VA treatment records that show that his low back symptoms were so severe he was being treated with multiple medications including a narcotic, and his competent and credible complaints of pain as well as the other documented adverse symptomatology in accordance with 38 C.F.R. §§ 4.40, 4.45 as well as the Court's holding in DeLuca and Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Board finds that the evidence as to whether the criteria for a 20 percent rating were met is in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it was.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that the criteria for at least a 20 percent rating for the Veteran's low back disability have been met at all times from May 18, 2010, to February 10, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; Fenderson.  

Lastly, the Board finds that it need to discuss whether a rating in excess of 20 percent is warranted for the Veteran's low back disability at any time during the pendency of the appeal.  The Board has reached this conclusion because at his personal hearing the Veteran notified the undersigned that a grant of a 20 percent rating for his low back disability effective from May 18, 2010, would satisfy his appeal as to this part of the appeal period and the question of a higher rating is addressed in the below remand.




b. Right and Left Lower Extremity Radiculopathy

Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected low back disability.  Therefore, the Board will next consider if he meets the criteria for a separate compensable rating for radiculopathy in either leg at any time from May 18, 2010, to February 10, 2016. 

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.  A 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity.  And, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

As to the period from May 18, 2010, to February 10, 2016, treatment records reflect the Veteran's complaints and treatment for lower extremity radiculopathy.  In this regard, a June 2010 VA treatment record documented his complaints of low back pain with pain radiating into his right buttock and thigh.  His July 2010 computerized tomography (CT) showed spinal canal stenosis as well as disc bulges and protrusions.  In August 2010, the Veteran also complained of pain radiating on the left side.  In June 2011 he thereafter complained of bilateral leg numbness.  In June and July 2011 he also complained of bilateral leg pain.  Likewise, in June 2013 the Veteran continued to report a problem with numbness.  Subsequent records, including a record dated in January 2016, thereafter document his continued complaints and treatment for right and/or left leg radiating pain and/or numbness.

Next, the Board once again notes that the only VA examination provided the Veteran during this time period is dated in October 2010.  At this time, his muscle strength was 5/5 in all muscle groups in the lower extremities, straight leg raising was negative bilaterally, sensation to monofilament and vibration was intact in the lower extremities, and deep tendon reflexes were 2+ in the patella and Achilles bilaterally.

Initially, the Board finds that at the September 2017 personal hearing the Veteran provided VA with competent and credible evidence of his having pain and numbness radiating down both legs during this time period because these symptoms are observable by a lay person.  See Davidson.

With taking into account the Veteran's competent and credible complaints as well as the documented manifestations seen in the VA treatment records, the Board finds that the evidence, both positive and negative, as to whether he had at least mild incomplete paralysis of the sciatic nerve in the right and left lower extremity due to his low back disability is in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that the criteria for separate 10 percent ratings for right and left lower extremity radiculopathy have been met at all times from May 18, 2010, to February 10, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; Fenderson  


ORDER

A 20 percent rating is granted for the Veteran's low back disability at all times from May 18, 2010, subject to the laws and regulations governing the award on monetary benefits. 

A separate 10 percent rating for right lower extremity radiculopathy is granted at all times from May 18, 2010, to February 10, 2016, subject to the laws and regulations governing the award on monetary benefits. 

A separate 10 percent rating for left lower extremity radiculopathy is granted at all times from May 18, 2010, to February 10, 2016, subject to the laws and regulations governing the award on monetary benefits. 


REMAND

As to the claims for a higher rating for the low back disability as well as higher ratings for right and left lower extremity radiculopathy since February 10, 2016, as well as a compensable rating for bilateral hearing loss throughout the appeal, the Veteran testified in September 2017 that these disabilities had worsened since his last VA examination.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with new VA examinations.   See 38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In readjudicating the low back disability claim, the VA examiner and the RO should be mindful of the Courts holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and non weight-bearing situations when rating a disability based on lost motion).  Specifically, a VA examination is needed to obtain range of motion testing of the low back disability in both active and passive motion, weight-bearing, and non weight-bearing situations as well as a comparison of these test results to the right hip.  Id; see also Correia v. McDonald, 28 Vet. App. 158 (2016). 

As to the claim for a TDIU, the Board finds that this claim must also be remanded because it is inextricably intertwined with the above rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status any outstanding VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).  The AOJ should also obtain an updated VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, so it can better determine if the Veteran's current part-time employment is substantial gainful employment.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-September 2017 treatment records from the Cleveland VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Invite the Veteran to submit an updated VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, so VA can better determine if his current part-time employment is substantial gainful employment.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his right and left leg radiculopathy as well as bilateral hearing loss including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an examination to determine the severity of his low back as well as right and left leg radiculopathy since May 18, 2010.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all low back as well as right and left leg radiculopathy pathology found to be present since May 18, 2010.  

In addition, the examiner should thereafter provide VA with the following information in accordance with the Court's holding in Sharp:

A. Range of Motion Studies:

(i) the examiner must test the range of motion of the low back in active motion, passive motion, weight-bearing, and nonweight-bearing and compare these test results to the range of motions of the right hip in active motion, passive motion, weight-bearing, and nonweight-bearing; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the low back to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an audiological examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present due to the bilateral hearing loss.  The examination report must include a complete rationale for all opinions expressed.  

7.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes notice of all evidence added to the record since the April 2017 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


